Name: Commission Regulation (EC) No 1149/2004 of 22 June 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: economic conditions;  executive power and public service;  Africa;  free movement of capital;  international affairs
 Date Published: nan

 23.6.2004 EN Official Journal of the European Union L 222/17 COMMISSION REGULATION (EC) No 1149/2004 of 22 June 2004 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 June 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 162, 30.4.2004, p. 32. ANNEX ANNEX I List of natural and legal persons, bodies or entities referred to in Article 2 1. Cyril Allen. Date of birth: 26 July 1952. Other information: Former Chairman, National Patriotic Party. 2. Viktor Anatoljevitch Bout (alias (a) Butt, (b) Bont, (c) Butte, (d) Boutov, (e) Vitali Sergitov). Date of birth: (a) 13 January 1967, (b) 13 January 1970. Other information: Passport numbers (a) 21N0532664 (b) 29N0006765 (c) 21N0557148 (d) 44N3570350. 3. Charles R. Bright. Date of birth: 29 August 1948. Other information: Former Minister of Finance. 4. M. Moussa Cisse (alias Mamadee Kamara). Date of birth: 24 December 1946 (26 June 1944). Other information: Former Chief of Presidential Protocol. Chairman of Mohammad Group of Companies. Liberian Diplomatic Passport D001548-99; Liberian ordinary passport 0058070. 5. Randolph Cooper. Date of birth: 28 October 1950. Other information: Former Managing Director of Robertsfield International Airport. 6. Jenkins Dunbar. Date of birth: 10 January 1947. Other information: Former Minister of Lands, Mines, Energy. 7. Myrtle Gibson. Date of birth: 3 November 1952. Other information: Former Senator, Advisor to Charles Taylor. 8. Reginald B. Goodridge (Senior). Date of birth: 11 November 1952. Other information: Former Minister for Culture, Information, Tourism. 9. Baba Jobe. Nationality: Gambian. Other information: Director of Gambia New Millenium Air Company. Member of Parliament of Gambia. 10. Ali Kleilat. Date of birth: 10 July 1970. Place of birth: Beirut. Nationality: Lebanese. 11. Joseph Wong Kiia Tai. Other information: Executive of the Oriental Timber Company. 12. Gus Kouvenhoven (alias (a) Kouenhoven, (b) Kouenhaven). Date of birth: 15 September 1942. Other information: Owner of Hotel Africa; President of the Oriental Timber Company. 13. Leonid Minin (alias (a) Blavstein, (b) Blyuvshtein, (c) Blyafshtein, (d) Bluvshtein, (e) Blyufshtein, (f) Vladimir Abramovich Kerler, (g) Vladimir Abramovich Popiloveski, (h) Vladimir Abramovich Popela, (i) Vladimir Abramovich Popelo, (j) Wulf Breslan, (k) Igor Osols). Date of birth: (a) 14 December 1947, (b) 18 October 1946, (c) unknown. Nationality: Ukrainian. German Passports (name: Minin): (a) 5280007248D, (b) 18106739D. Israeli Passports: (a) 6019832 (6/11/94-5/11/99), (b) 9001689 (23/1/97-22/1/02), (c) 90109052 (26/11/97). Russian Passport: KI0861177; Bolivian Passport: 65118; Greek Passport: no details. Owner of Exotic Tropical Timber Enterprises. 14. Samir M. Nasr (alias Sanjivan Ruprah). Date of birth: 9 August 1966. Other information: Former Deputy Commissioner of the Bureau of Maritime Affairs. 15. Mohamed Ahmad Salami (alias Salame). Date of birth: 22 September 1961. Nationality: Lebanese. Other information: Owner of Mohamed and Company Logging Company. 16. Emmanuel Shaw (II). Date of birth: 29 July 1956. 17. Agnes Reeves Taylor (alias Agnes Reeves-Taylor). Date of birth: 27 September 1965. Other information: Former wife of former President Charles Taylor. Former Permanent representative of Liberia to the International Maritime Organization. 18. Charles Chuckie  Taylor (Junior). Other information: Son of former President Charles Taylor. 19. Charles Ghankay Taylor (alias Charles MacArthur Taylor). Date of birth: 1 September 1947. Other information: Former president of Liberia. 20. Jewell Howard Taylor. Date of birth: 17 January 1963. Other information: Wife of former President Charles Taylor. 21. Tupee Enid Taylor. Date of birth: 17 December 1962. Other information: Former wife of former President Charles Taylor. 22. Benoni Urey. Date of birth: 22 June 1957. Other information: Ex-Commissioner of Maritime Affairs. 23. Benjamin Yeaton. Liberian Diplomatic Passport D00123299. Other information: Former Director, Special Security Services.